Title: To John Adams from Peter Frederick Dobrée, 24 April 1779
From: Dobrée, Peter Frederick
To: Adams, John


     
      Nantz 24 Apl. 1779
     
     I am honoured with your Excellency’s Letter of the 15 Instant with a List inclosed of several Articles to be bought for your worthy famely. Msr. S—— is actually making those purchases and as soon as they are ready I will see them neatly packed and send them on board by some safe conveyance. Inclosed a Letter received by this morning Post which I send you agreable to your order. I am much occupied in providing the Warrant and Petty officers with a suit of Cloaths a piece and find it one of the most difficult tasks I have ever undertaken, however I hope soon to have done with them.
     As his Excellency Doctor Franklin in his Letter to M. S. is very brief and refers him to you, you will be pleased to write up word if he mentions any thing which he desires to be done. With much respect I have the honour to be Your Excellencys most humble & most obedient Sert
     
      P. F. Dobrée
     
    